Citation Nr: 1428107	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  09-01 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for coronary artery disease (CAD), to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel

REMAND

The Veteran served on active duty from April 1973 to May 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

This matter was last before the Board in June 2012.  At that time, the Board reopened the Veteran's claim of service connection for CAD and remanded the matter for further evidentiary development.  

The Board's June 2012 remand instructions directed that the Veteran be afforded a VA examination to determine the nature and etiology of his CAD.  Specifically, the examiner was asked to make two findings.  First, the examiner was to opine as to whether the Veteran's CAD was related to his period of active duty.  Second, the examiner was to opine as to whether the Veteran's CAD was caused or chronically worsened by his service-connected PTSD.  The examiner was to provide a complete rationale for each opinion proffered.

Pursuant to the Board's June 2012 remand instructions, the Veteran was afforded a VA examination in July 2012.  There, the examiner opined that "[t]he claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness."  As an explanation, the examiner stated:

Based on current medical literature as well as consultation with psychologists, there is no correlation between PTSD and coronary artery disease or untoward cardiac events.  The statement was made previously that there can be a connection between coronary artery disease and depression, based on medical literature.  This is accurate, however, depression is not automatically a component of PTSD.

It appears from the context of the report that the examiner's ultimate opinion addressed the direct service connection question-whether the Veteran's CAD is related to his period of active service.  Nevertheless, the examiner's explanation seems to address only secondary service connection-whether PTSD has caused or aggravated CAD.  As the June 2012 remand instructions made clear, the examiner was to provide opinions and supporting rationales as to both direct and secondary service connection.  Second, the examiner's explanation is insufficient with respect to secondary service connection.  As noted in the Board's June 2012 remand, the Veteran has both depression and anxiety, which are part of his service-connected PTSD.  The examiner did not apparently quarrel with this as she stated "...depression is not automatically a component of PTSD."  The examiner, however, did not consider the impact, if any, of the Veteran's PTSD-related depression and anxiety on his CAD.  As such, the July 2012 VA examination is not in substantial compliance with the Board's remand instructions.  See Stegall, 11 Vet. App. 268.  

The United States Court of Appeals for Veterans Claims has held that compliance with a remand is not discretionary, and that if the RO fails to comply with the terms of a remand, another remand for corrective action is required.  See Stegall, 11 Vet. App. 268.  This matter must be remanded to ensure that opinions are provided with respect to both secondary and direct service connection.  In considering whether CAD is secondary to PTSD, the examiner must explicitly consider the impacts of the Veteran's PTSD-related depression and anxiety. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records relating to the Veteran's CAD or PTSD and associate those records with the claims file.  All efforts to obtain VA treatment records should be noted within the Veteran's claims file.

2. Schedule the Veteran for a VA examination to determine the etiology of his CAD.  The claims folder, including a copy of this remand, should be reviewed by the examiner.  All appropriate tests should be conducted.  The examiner must offer opinions to the following:

a. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's CAD is attributable to his period of active service?

b. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected PTSD with associated depression and anxiety caused his CAD?

c. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected PTSD with associated depression and anxiety aggravated (caused an increase beyond natural progression) CAD?  

An explanation for each opinion should be provided, including an explanation regarding PTSD-related depression and anxiety and their effect on CAD.  If the examiner is unable to provide any requested opinion without resort to speculation, the reasons and bases for this conclusion should also be provided.

3. Thereafter, readjudicate the Veteran's claim.  If a benefit sought remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

